Order filed November 13, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00906-CV
                                   ____________

                    IN RE THOMAS GUITERREZ, Relator


                           ORIGINAL PROCEEDING
                           WRIT OF HABEAS CORPUS
                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-18031

                                     ORDER

      On November 12, 2014, relator Thomas Gutierrez filed a petition for writ of
habeas corpus in this Court. See Tex. R. App. P. 52.1. Relator seeks discharge
from illegal restraint from an order issuing a capias, which relator claims is void.
Relator states he filed a de novo appeal of his motion to quash service of a motion
to enforce temporary orders to the district judge, but the appeal has not been heard.

      We ORDER the relator and the real party in interest, Shara Lipman-
Gutierrez to each file a status report in this Court of the proceedings in the trial

                                          1
court regarding the appeal of the denial of the motion to quash service and
anything other proceeding in the trial court related to the habeas corpus proceeding
pending in this Court. The parties are ORDERED to file their status reports by
November 19, 2014.


                                                       PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.




                                         2